Citation Nr: 1709418	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to asbestos and/or herbicides, for substitution purposes.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, P. S., and S. W.



ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1969 to March 1972.  The Veteran passed away in January 2011.  The appellant is the Veteran's surviving spouse, who has been accepted as the Veteran's substitute for the purpose of processing this appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, the appellant was afforded a Board videoconference hearing.  A transcript of the proceeding is associated with the claims file.  However, as noted in a February 12, 2016 letter to the appellant and her attorney, the Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.  In general, the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, when a VLJ becomes unavailable to participate in the disposition of a proceeding, the VA may assign the proceeding to another VLJ.  See 38 U.S.C.A. § 7102 (a); 38 C.F.R. § 19.3(b).  The February 2016 letter explained that although the VA had a complete transcript of the hearing and was therefore able to make a decision on the record, the appellant had a right to request another Board hearing.  The letter indicated that if the appellant did not respond within 30 days, the Board would assume that she did not want another hearing and would proceed accordingly.  To date, the appellant has not responded to the February 2016 letter; thus, a new hearing is not required prior to adjudicating the instant appeal.

In April 2016, the Board remanded the appeal for additional development.  The case has since returned to the Board.  

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran died in January 2011; the appellant is the Veteran's surviving spouse; the appellant was substituted as the claimant to continue the Veteran's pending service connection claim to completion.

2.  The Veteran's death certificate lists the immediate cause of death as metastatic lung cancer. 

3.  The Veteran was not service-connected for any disabilities during his lifetime.

4.  The Veteran did not serve on land or on the in-land waters of the Republic of Vietnam during the Vietnam War Era; therefore, exposure to an herbicide agent may not be presumed, and the Veteran was not otherwise exposed to an herbicide agent in service.

5.  The Veteran's lung cancer did not manifest in service and was not otherwise etiologically related to service, to include exposure to asbestos therein.



CONCLUSION OF LAW

The criteria for service connection for lung cancer, to include as due to exposure to asbestos and/or herbicides, for substitution purposes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Board Remand Instructions

In April 2016, the Board remanded the case and directed the RO to (1) contact the appellant and try to identify outstanding treatment records from VA or private healthcare providers to include Dr. G. K. and any other private physician who treated the Veteran for COPD or any other lung disorder in or around 2008; (2) associate relevant Social Security Administration records with the claims file; and (3) readjudicate the claim.  The RO sent the appellant a letter in June 2016 seeking her assistance in identifying outstanding medical treatment records.  The RO also associated Social Security Administration records with the claims file and readjudicated the claim in its October 2016 Supplemental Statement of the Case.

In September 2013, the previous VLJ assigned to the appeal remanded the case to the RO for further development, to include contacting the service department or other available source to determine if the Veteran worked in areas or performed duties where he would have been exposed to asbestos.  While there is no record of the RO complying with this directive after it was issued, it appears that this directive was issued in error as the RO had already made such a request to the Joint Services Records Research Center (JSRRC) in October 2009, asking that JSRRC furnish available records of the Veteran's exposure to asbestos.  Furthermore, as noted below, the Board concedes that the Veteran was likely exposed to asbestos while serving aboard U.S. Navy ships.  The Board finds that any error committed by the Board or the RO in this regard is harmless and that the appellant was not prejudiced by such harmless error.  See Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (remand unnecessary "[i]n the absence of demonstrated prejudice").  Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended, along with implementing regulations, impose obligations on VA to notify and to assist claimants in developing information and evidence necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With respect to VA's duty to notify, the RO provided the Veteran with pre-adjudication VCAA notice by letter in September 2009.  The RO also provided the appellant VCAA notice by letter in November 2013.  VA has fulfilled its duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service personnel records, service treatment records, post-service VA and private medical treatment records, and lay evidence have been associated with the record.  

The Veteran was not afforded a VA examination prior to his passing.  However, the RO did obtain a VA medical opinion in May 2014 to determine the etiology of the Veteran's lung cancer.  The examiner reviewed the claims file and provided opinions supported by rationale sufficient to allow the Board to render an informed decision.  Therefore, the Board finds this VA medical opinion adequate.

VA has satisfied its duty to assist.

III.  Legal Criteria

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 (Vietnam War Era) shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.  Furthermore, there is a presumption of service connection for a veteran who was exposed to an herbicide agent during active service and is diagnosed with a qualifying disability, such as lung cancer, that manifested to a compensable degree at any time after service, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).  

According to the Veterans Benefits Administration Adjudication Procedure Manual (M21-1), when developing a claim for service connection based on asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  VBA Manual M21-1, IV.ii.1.1. (last accessed March 15, 2017); see Dyment v. West, 13 Vet. App. 141, 145 (1999).  The M21-1, notes that Veteran's probability of asbestos exposure can be classified by military occupational specialty (MOS).  If an MOS is listed as minimal, probable, or highly probable for asbestos exposure, then exposure should be conceded for the purposes of scheduling an examination.  See VBA Manual M21-1, IV.ii.1.1.3.e. (last accessed March 15, 2017).

In evaluating service connection claims, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Factual Background

Service personnel records show that the Veteran served aboard the U.S.S. Arlington during the Vietnam War Era and that he had one year and five months of service overseas.  His MOS was Mess Management Specialist.  These records are negative for service within the land borders of Vietnam or on its in-land waterways.  These records are negative for exposure to herbicides or asbestos.

Service treatment records are negative for any complaint, treatment, or diagnosis of lung cancer.  The Veteran's entrance examination notes shortness of breath after smoking, and a cyst in the pulmonic area is noted.  Chest X-rays performed in November 1968, February 1969, September 1971, and February 1972, were within normal limits.  These records are negative for exposure to herbicides or asbestos

According to May 2007 treatment records from OU Medical Center, the Veteran was diagnosed with tonsillar cancer.  A July 2007 radiograph of the chest noted an emphysematous chest without evidence of acute cardiopulmonary disease.

According to VA treatment records, the Veteran was diagnosed with Stage 4 lung cancer in June 2009.  These records are silent as to the etiology of the lung cancer.  A June 2009 CT scan of the chest noted that pleural spaces were clear, and a September 2009 chest X-ray was negative for pleural plaques, asbestosis, or mesothelioma.  The records note various reports made by the Veteran of smoking 2 1/2 to 3 packs of cigarettes a day for the past 30 to 40 years.  

In his September 2009 service connection claim, the Veteran stated while serving on the U.S.S. Arlington he was, at times, "a mile off shore" of Vietnam.  While the Veteran sought service connection for his lung cancer based on exposure to an herbicide agent and/or asbestos, he noted, "I do not know if my cancer is due to asbestos or Agent Orange."

In his September 2010 VA Form 9 Appeal, the Veteran stated that he worked in a kitchen with heating equipment wrapped in asbestos insulation and that proximity to asbestos should have been conceded by the RO.  The Veteran's attorney also submitted into evidence a 2002 study by the Australian National Research Centre for Environmental Toxicology titled:  Examination of the Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans Via Drinking Water to support his assertion that the Veteran was exposed to herbicides while serving off the coast of Vietnam. 
The Veteran passed away in January 2011.  The death certificate lists the immediate cause of death as metastatic lung cancer. 

At the October 2011 Board videoconference hearing, the appellant's attorney offered testimony regarding conversations he had with the Veteran before his passing.  According to the representative, the Veteran reported that he could taste chemicals in the water and that he was so close to the shore of Vietnam he could see the foliage, see helicopters flying overland, and see gun flashes.  The representative further argued that it was highly likely that the Veteran was exposed to Agent Orange that was sprayed on the nearby foliage.  He also argued that the Australian government found that Navy ships sailing off the coast of Vietnam exposed sailors to herbicides exposure through ship-board drinking water systems that desalinized sea water for human consumption, and that, like the sailors in the Australian study, the Veteran was exposed to Agent Orange through his ship's water system.  He also argued that since the RO found that the Veteran, by way of his MOS as a cook, was likely minimally exposed to asbestos in-service, that it should also be found that the lung cancer is related to that exposure.

The appellant testified that the Veteran's doctors did not indicate that his lung cancer could have been related to exposure to asbestos or herbicides in service, nor did she pose that question to them.  She testified that they were married in 2003 and that his lung cancer started in 2009.  She had known him for some time before marriage but she denied that he ever told her about having lung issues going back to service or about treatment for any lung problems.

P. S., the Veteran's stepson, testified that the Veteran told him how he used to have to drink, east, and sleep on the ship for months at a time and Agent Orange, back then he didn't know, but what he knows now he would say he had to eat, breathe, and sleep all these chemicals.  He testified that the Veteran would say he could taste chemicals in the water.

In his November 2011 Appellate Brief, the representative, argued that the Veteran was exposed to Agent Orange through one or more of the following routes: (1) from airborne sources drifting off the coast of Vietnam, (2) from contaminated drinking water generated on the ship while off the coast of Vietnam, and (3) from coming into contact with troops and their equipment transported on the ship after returning from duty in Vietnam.  He also asserted that the Veteran was diagnosed with ischemic heart disease, that this condition is also a presumptive condition associated with Agent Orange exposure, and that it is further evidence of potential exposure that led to medical problems for the Veteran.  The Board notes that per a September 2009 VA treatment record, the Veteran underwent a CT of the Angio region that showed evidence of chronic small vessel ischemic disease.
 
The Veteran was not afforded a VA examination prior to his death.  In May 2014, a VA medical opinion was obtained to determine whether the Veteran's lung cancer was related to exposure to asbestos during his military service as a Navy cook.  The examiner noted that upon reviewing the claims file, there was no clinical evidence of asbestosis or any other restrictive airway disease.  He further noted that chest x-rays in 2009 did not indicate pleural plaques or mesotheliomas, which are typical of asbestos exposure, and that the Veteran had been smoking tobacco even at the time when lung cancer was diagnosed.  The examiner opined that the Veteran's lung cancer was less likely than not related to exposure to asbestos.  He reasoned that the Veteran's job as a cook in service did not have high asbestos exposure probability, the Veteran did not show any clinical findings suggestive of asbestosis in his lifetime ( including restrictive airway disease and mesotheliomas), and the Veteran did have some other risk factors for lung cancer.  He wrote that it was reasonable to conclude that lung cancer is related to factors other than asbestos.

V.  Analysis

The appellant essentially contends that the Veteran's lung cancer developed as a result of exposure to herbicides and/or asbestos in service.  

First, as indicated by the Veteran's death certificate, the immediate causes of his death were lung cancer.  Thus, the Board finds that the Veteran had a present disability during the appeal period and at the time of his death.  The Board must next decide if there was an in-service incurrence or aggravation of a disease or injury, and if so, whether there is a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.


Herbicide Exposure

The competent and probative evidence is against a finding that the Veteran was exposed to an herbicide agent in service during the Vietnam War Era.  While the Veteran served on a ship docked off the coast of Vietnam, there is no evidence or argument to suggest that he set foot on land in Vietnam or that he served on the in-land waterways of Vietnam.  The Board has considered the Australian study discussed above, as well as the detailed arguments and testimony submitted by the Veteran's representative. The Board finds this article and the submissions made by the Veteran's representative are too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to Agent Orange while onboard the U.S.S. Arlington.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  A medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to a veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The study in the current case does not provide statements for the facts of the Veteran's specific case-including the specific ship upon which he service.  Therefore, the Board concludes that the articles do not show to any degree of specificity that the Veteran was exposed to Agent Orange while drinking water, or that he was otherwise shown to have been exposed to herbicides during service.  

Moreover, to the extent that the representative is attempting to argue for presumptive exposure for "Blue Water" veterans, the law as to "Blue Water" veterans is clear as delineated by the Federal Circuit in Haas.

In Haas, supra, the Federal Circuit highlighted the VA's rulemaking with respect to a similar Australian scientific study:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.

Crucially, based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'" See Haas, 525 F.3d at 1194   [citing 73 Fed. Reg. 20,566, 20,568  (Apr. 16, 2008)].  As such, the Board places little weight on these submissions, and they are outweighed by other evidence of record outlined above.

Furthermore, there is also no competent or credible evidence in the record otherwise showing that the Veteran was actually exposed to herbicides in service.  As noted in his original claim for service connection, the Veteran stated that he did not know if his lung cancer was caused by exposure to asbestos (or herbicides).  At the October 2011 hearing, the representative reported the Veteran's description to him of being so close to Vietnam that he could see foliage, helicopters flyer over land and gun flashes, and that he tasted chemicals in the water.  The representative suggested that the Veteran was exposed to Agent Orange by way of airborne drifts or through contact with soldiers and equipment returning from Vietnam

The Board finds that any suggestion that the Veteran was exposed to Agent Orange by way of airborne drifts or through contact with soldiers or equipment that had returned from Vietnam are far too speculative on their face to constitute credible evidence of exposure.  Further, the Veteran's opinion, as relayed by P. S. at the hearing, that the chemical taste in the water was from Agent Orange is not competent lay evidence because the record does not indicate that the Veteran has the type of education, training, or expertise necessary to identify chemical substances such as Agent Orange as being present in the water.  Therefore, the Board finds this opinion as having no probative value.

Regarding ischemia, the Board notes that contrary to representative's assertions, the Veteran was not diagnosed with ischemic heart disease, but rather small vessel ischemic disease.  While ischemic heart disease is a disability that qualifies for a presumption of service connection if exposure to herbicide is shown (or legally presumed), small vessel ischemic disease does not qualify for a presumption of service connection.  See 38 C.F.R. § 3.309.  Medical distinctions aside, it is purely speculative to assert that because the Veteran developed another herbicide-related presumptive disability, this served to establish that he was exposed to herbicides in service.  

For the above reasons, the alleged in-service event or occurrence of exposure to an herbicide agent in service is not shown by the evidence

Asbestos Exposure

The Board concedes that because the Veteran was a ship's cook during the Vietnam War Era, there is a probability-albeit minimal-of exposure to asbestos in service.  Therefore, for the purposes of this decision, the Board concedes that the Veteran was exposed to asbestos.  See VBA Manual M21-1, IV.ii.1.1.3.e. (last accessed March 15, 2017).  However, unlike with the presumption of service connection for herbicide exposure, there is no presumption of service connection for exposure to asbestos.  Therefore, the evidence still must show a nexus between the Veteran's lung cancer and his likely exposure to asbestos in service.

Here, the competent and probative evidence is against a finding that a nexus exists between the Veteran's lung cancer and his likely exposure to asbestos in service.  The author of the May 2014 VA medical opinion noted that upon reviewing the claims file, there was no clinical evidence of asbestosis, restrictive airway disease, pleural plaques, or mesotheliomas.  He concluded that the Veteran's lung cancer was related to factors other than asbestos.  The Board finds this VA medical opinion to be credible as it was provided by a medical professional who has the education, training, and expertise to offer such opinions.  It is also highly probative as the author reviewed the claims file and offered an opinion supported by rationale.  Further, the Veteran himself stated in his initial claim for service connection that he did not know if his lung cancer was caused by exposure to asbestos (or herbicides).  Therefore, the competent and probative evidence is against finding a nexus between the Veteran's lung cancer and his likely exposure to asbestos in service.

Direct Service Connection

Lastly, there is no lay argument or medical evidence to indicate that the Veteran's cancer manifested in service or is otherwise related to service.  The Board notes that because the record is silent for complaints, treatment, or diagnoses of cancer for decades after discharge from service, it is unlikely that cancer manifested in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Because there is no evidence to show the Veteran's lung cancer was otherwise related to service, service connection on a direct basis is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the above reasons, the Board concludes that the preponderance of the evidence is against a finding that lung cancer was incurred in or caused by service.  As the preponderance of the evidence is against the claim of service connection for lung cancer, to include as due to exposure to asbestos and/or herbicides, for substitution purposes, the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for lung cancer, to include as due to exposure to asbestos and/or herbicides, for substitution purposes is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


